   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 1 of 6 - Page ID # 31




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

GARY PROKOP,

                    Plaintiff,
                                                             8:20CV524
      vs.
                                                   STIPULATED PROTECTIVE
                                                           ORDER
UNITED STATES OF AMERICA,

                    Defendant.

      Upon consideration of the parties’ joint request for entry of a Protective Order,

(Filing No. 13), the Court enters the following Protective Order to control the discovery

and dissemination of confidential or proprietary information in this case (hereafter

collectively referred to as “Confidential Information”).

      IT IS ORDERED THAT:

      1.     Confidential Information will include confidential or proprietary

business information. For purposes of this Order, the following categories of

documents and information will generally be considered “Confidential Information”

and subject to this Protective Order:

             •    Plaintiff, Gary Prokop’s, medical or healthcare records or tax

                  records;

             •    Confidential or proprietary business information.

      2.     Confidential Information subject to this Protective Order may,

depending on the content, be included in a variety of documents, including but not

limited to: Agency records, documents produced pursuant to written discovery,
   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 2 of 6 - Page ID # 32




answers to interrogatories, responses to requests for admission, deposition

testimony, including all copies thereof, and other information disclosed in the

context of discovery of this case by either party or disclosed pursuant to the

discovery procedures created by the Federal Rules of Civil Procedure.

      3.     Confidential Information shall not be disclosed or used for any

purpose except the preparation and trial of this case, Gary Prokop v. United States

of America, and will not be used in any other litigation.

      4.     Confidential Information shall not, without the consent of the party

producing it or further Order of the Court, be disclosed except that such information

may be disclosed to:

             a.    attorneys actively working on this case;

             b.    any person who previously received or authored the materials;

             c.    persons regularly employed or associated with the attorneys
                   actively working on the case;

             d.    Plaintiff Gary Prokop;

             e.    treating medical providers, expert witnesses, and consultants
                   retained in connection with this proceeding;

             f.    mediators, facilitators, or other persons retained by the parties
                   to assist in the resolution of this matter, and their staff;

             g.    the Court and its employees (“Court Personnel”);

             h.    stenographic reporters who are engaged in proceedings
                   necessarily incident to the conduct of this action;

             i.    deponents, witnesses, or potential witnesses; and

             j.    at hearings or trial, to the extent admissible.
                                            2
   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 3 of 6 - Page ID # 33




      5.     Prior to disclosing any Confidential Information to any person listed

above (other than counsel, Plaintiff, persons employed by counsel, mediators and

facilitators, Court Personnel, and stenographic reporters), counsel shall inform

such person that the document(s) being provided are subject to the Protective

Order.

      6.     Documents shall be designated as Confidential Information by

counsel by placing or affixing on them (in a manner that will not interfere with their

legibility) the following notice: “CONFIDENTIAL” or “SUBJECT TO PROTECTIVE

ORDER” or a substantially similar designation. If the document did not originate

from the party seeking to affix the Confidential Information label, or was not

produced in this action by that party, the Confidential Information designation will

occur upon written notice of that designation provided to all counsel of record within

thirty (30) days after receipt of the information or document containing Confidential

Information. Subject to the procedures in Paragraph 8, upon such notice the

document will be treated as Confidential Information within the meaning of this

Protective Order.

      7.     Whenever a deposition involves the disclosure of Confidential

Information, the deposition or portions thereof shall be designated as confidential

by counsel and shall be subject to the provisions of this Protective Order. Such

designation shall be made on the record during the deposition whenever possible,

but a party may designate portions of depositions as containing Confidential

                                          3
   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 4 of 6 - Page ID # 34




Information after transcription, provided written notice of the designation is

promptly given to all counsel of record within thirty (30) days after notice by the

court reporter of the completion of the transcript.

      8.       A party may object to the designation of Confidential Information by

giving written notice to the party designating the disputed information as

Confidential Information.      The written notice shall specifically identify the

information to which the objection is made. If the parties cannot resolve the

objection, it shall be the obligation of the party objecting to the designation as

Confidential Information to file an appropriate motion requesting that the Court

determine whether the disputed information should be subject to the terms of this

Protective Order. Such motion must generally be filed within thirty (30) days after

submitting written objection to the Confidential Information designation. If such a

motion is timely filed, the disputed information shall be treated as Confidential

Information under the terms of this Protective Order until the Court rules on the

motion. In connection with a motion filed under this provision, the party designating

the information as Confidential Information shall bear the burden of establishing

that good cause exists for the designated information to be treated as Confidential

Information.

      9.       Confidential Information may be filed with the Court to the extent

reasonably necessary to support motions or other matters related to the litigation.

All documents of any nature including, but not limited to, briefs, motions,

memoranda, transcripts, discovery responses, evidence, and the like that are filed
                                          4
   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 5 of 6 - Page ID # 35




with the court for any purpose and that contain Discovery Material designated as

“CONFIDENTIAL” shall be provisionally filed under restricted access with the filing

party’s motion for leave to file restricted access documents. A party seeking to file

Discovery Material under restricted access must comply with the court’s rules and

electronic docketing procedures for filing such motions.

      10.    At the conclusion of this case, each document and all copies thereof

which have been designated as Confidential Information shall be returned to the

party designating them as confidential.       The parties may agree to destroy

documents containing Confidential Information by way of a mutually agreed-upon

procedure.

      11.    A party or counsel may not unilaterally modify any document so as to

remove it from the protections of this Protective Order. Any document subject to

this Protective Order when produced will remain protected unless the parties agree

in writing to remove the designation, or as otherwise ordered by the Court.

      12.    Disclosure     of   Privileged    or    Work    Product     Discovery

Material: A) The production of privileged or protected electronically stored

information (“ESI”) or paper documents, whether disclosed inadvertently or

otherwise, is not a waiver of the privilege or protection from discovery in this case

or in any other federal or state proceeding.        This Protective Order shall be

interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d). Nothing contained herein is intended to or shall serve to limit a

party’s right to conduct a review of documents, ESI or information (including
                                         5
   8:20-cv-00524-BCB-CRZ Doc # 14 Filed: 03/17/21 Page 6 of 6 - Page ID # 36




metadata) for relevance, responsiveness and/or segregation of privileged and/or

protected information before production; B) Any party who discloses documents

that are privileged, protected, or otherwise immune from discovery shall, promptly

upon discovery of such disclosure, advise the Receiving Party and request that the

documents be returned.       The Receiving Party shall return such produced

documents or certify their destruction, including all copies, within 14 days of

receiving such a written request. The party returning such produced documents

may thereafter seek reproduction of any such documents pursuant to applicable

law.

       13.   This Protective Order may be amended by written stipulation of the

parties, or by the Court for good cause shown upon notice to all counsel and an

opportunity to be heard. This Protective Order is without prejudice to the right of

any party to admit Confidential Information as evidence or in this action contest the

admissibility, discoverability, or privileged status of any document or information.

       Dated this 17th day of March, 2021.

                                              BY THE COURT:


                                              Cheryl R. Zwart
                                              United States Magistrate Judge




                                          6
